Citation Nr: 1202799	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for sinusitis/allergic rhinitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, claimed as rashes. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.    

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to May 1969, and from January 1970 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) has been raised by the record (see spouse's March 2008 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In this decision, the Board reconsiders the Veteran's service connection claims for tinnitus, a skin disorder, allergies, and a back disorder.  These reconsidered claims, as well as service connection claims for bilateral hearing loss and sinusitis/allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed March 1991 decision, the RO, in pertinent part, denied service connection for tinnitus, rashes, allergies, asthma, and a low back disability.   

2.  In an unappealed May 2003 rating decision, the RO, in pertinent part, denied service connection for tinnitus, and determined that new and material evidence had not been received to reopen service connection claims for low back disability and asthma.  

3. The evidence received since the RO's last final denial of service connection for rashes, allergies, tinnitus, and a low back disability relates to an unestablished fact necessary to substantiate the claims and creates a reasonable possibility of substantiating these claims. 

4.  The evidence received since the RO's last final denial of service connection for asthma does not relate to an unestablished fact necessary to substantiate the claim and does not create a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 RO decision that denied in pertinent part service connection for tinnitus, rashes, allergies, and a back disability, is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  The May 2003 RO decision that determined that new and material evidence had not been received to reopen the service connection claims for a back disability and asthma is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100 (2011). 

3.  New and material evidence has been received since the last final decision to reopen the service connection claims for tinnitus, rashes, allergies, and a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  New and material evidence has not been received since the last final decision and therefore the service connection claim for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, as to the request to reopen the claim for service connection for asthma, the notice letter provided to the Veteran in February 2005 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the Veteran submitted private treatment records.  Further, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), given the favorable outcome on the remaining claims to reopen, no conceivable prejudice to the Veteran could result from reopening those claims. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 
The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Tinnitus

Service connection for tinnitus was denied by the RO in May 2003.  Notice was sent to the Veteran that same month and he did not timely appeal; that decision is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In May 2003, the RO considered the Veteran's service treatment records, VA treatment records dated from 2002, and private records dated beginning in 1998.  The service records were silent for complaints of tinnitus.  The VA records and the private records were also silent for complaints or findings of tinnitus.  The RO denied the claim finding that there was no evidence that the claimed condition existed.  The Veteran was notified of the denial and he did not timely appeal.  That decision is final.

Evidence received since the May 2003 denial includes VA treatment records dated beginning in 1994, private treatment records dated from 1994 and VA examination reports.  Of particular importance is an October 1998 diagnosis of tinnitus in private records as well as an October 2004 complaint of ringing in both ears.  This evidence is new and material to the Veteran's claim, because it establishes a diagnosis of tinnitus, evidence that was not established in the prior denial.  This evidence must be accepted at face value now, in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Thus, the Board finds that new and material evidence has been presented, and the tinnitus claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156. 

Skin

Service connection for rashes was denied by the RO in March 1991.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In March 1991, the RO considered the Veteran's service treatment records.  The RO stated that service records were silent for complaints regarding rashes.  The RO denied the claim finding that there was no evidence that the claimed condition existed.  The Veteran was notified of the denial and he did not timely appeal.  That decision is final. 

Evidence received subsequent to the adjudication of the March 1991 denial includes VA treatment records dated beginning in 1994, private treatment records dated from 1994, and VA examination reports.  Of particular importance are a March 2008 private record which shows a diagnosis of dermatochalasis and a March 2004 record showing treatment for a rash and for skin tags in April 2004.  Further, the Veteran's spouse maintains that she has known the Veteran since 1987 and that he has had rashes since that time.  This newly received evidence is material to the Veteran's claim, because it establishes a diagnosis of a skin disorder, and provides competent lay evidence of occurrence in service and thereafter, evidence that was not established in the prior denial.  This evidence must be accepted at face value now, in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the rash claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Allergies

Service connection for allergies was denied by the RO in March 1991.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In March 1991, the RO considered the Veteran's service treatment records.  The RO stated that the Veteran was treated in service for allergies during service and received allergy shots.  He was also seen for allergic rhinitis in service.  The RO denied the claim finding that there was no evidence that the claimed condition was incurred in or aggravated by service.  The Veteran was notified of the denial and he did not timely appeal.  That decision is final. 

Evidence received since the March 1991 denial includes VA treatment records dated beginning in 1994, private treatment records dated from 1994 and VA examination reports.  Of particular importance is a March 2002 private record which shows a finding of allergic reaction.  In an October 2007 private report, it was noted that the Veteran had allergies to some drugs.  The Veteran has also been treated for upper respiratory complaints in February 2005.  Further in a statement from the Veteran's wife, she indicated that she had witnessed the Veteran experiencing allergies since she met him in 1987.  This evidence is new and material to the Veteran's claim, because it establishes a current showing of allergies, evidence that was not established in the prior denial.  This evidence must be accepted at face value now, in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the allergy claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Back

Service connection for a back disorder was also denied by the RO in March 1991.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

In May 2003, the RO found that no new and material evidence had been received to reopen the claim for service connection for a back disorder.  Notice was sent to the Veteran that same month, and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In March 1991, the RO considered the Veteran's service treatment records which showed complaints for low back pain.  The RO denied the claim finding that there was no evidence of a residual disability of the back.  The Veteran was notified of the denial and he did not timely appeal; that decision is final.  

In May 2003, the RO considered VA treatment records dated from 2002 and private treatment records dated from 1998.  The RO found that the records did not show treatment for a back disorder and denied the Veteran's request to reopen his back claim.  The Veteran was notified of the denial and he did not timely appeal; that decision is final.  

Evidence received since the May 2003 denial includes VA treatment records dated beginning in 1994, private treatment records dated from 1994 and VA examination reports.  Of particular importance is an August 2001 private x-ray report which found that the Veteran had degenerative spurring of the lumbar spine and osteoarthritis of the sacroiliac joints; a private MRI report dated in March 2006 showing mild changes of bilateral L5-S1 facet arthrosis without stenosis; and a March 2006 private records showing a diagnosis of lumbosacral neuritis.  This evidence is new and material to the Veteran's claim, because it establishes a current finding for a low back disorder, evidence that was not established in the prior denial.  This evidence must be accepted at face value now, in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been presented, and the back claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Asthma

Service connection for asthma was also denied by the RO in March 1991.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

In May 2003, the RO found that new and material evidence had not been received to reopen the service connection claim for asthma.  Notice was sent to the Veteran that same month, and he did not timely appeal; that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002). 

In March 1991, the RO considered the Veteran's service treatment record.  The RO stated that service records showed treatment for pneumonia that resolved and that it was not shown that the Veteran had asthma.  The RO denied the claim finding that there was no evidence of asthma.  The Veteran was notified of the denial and he did not timely appeal; that decision is final.  

In May 2003, the RO considered VA treatment records dated from 2002 and private treatment records dated from 1998.  The RO found that the records did not show treatment for asthma and denied the Veteran's request to reopen his claim.  The Veteran was notified of the denial and he did not timely appeal; that decision is final.  

Evidence received since the May 2003 denial of service connection for asthma includes hearing testimony before the Board, VA treatment records dated beginning in 1994, private treatment records dated from 1994, and VA examination reports.  While this evidence is new, it is not material to the claim.  Significantly, the newly received evidence does not reflect treatment for asthma or for any other lung disorder.   Thus, the evidence added to the file does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the asthma claim.  Thus, the Board finds that new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and to that extent the appeal is granted.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, and to that extent the appeal is granted.  

New and material evidence has been received to reopen a claim of entitlement to service connection for allergies, and to that extent the appeal is granted.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and to that extent the appeal is granted.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for asthma.  

REMAND

The Veteran seeks service connection for bilateral hearing loss and sinusitis/allergic rhinitis, and as indicated above, the service connection claims for tinnitus, allergies, skin disability, and a back disability are being reconsidered.  A review of the record however shows that further development is necessary prior to analyzing the claims on the merits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hearing Loss and Tinnitus

The record reflects current diagnoses of tinnitus and hearing loss.  Private records show that in November 2004 the Veteran underwent an audiogram which reflects bilateral defective hearing by VA standards.  The record also shows that in October 1998, tinnitus was diagnosed.  

The Veteran maintains that he was exposed to acoustic trauma during service because he worked around generators as a power production specialist.  He also states that he worked on airfields as a power line specialist.  The Veteran indicates that since service his hearing has significantly reduced and that he has experienced ringing in his ears.  The record shows that the Veteran's military occupational specialty (MOS) was an electric power line technician.  In light of the Veteran's contentions and MOS, exposure to acoustic trauma is conceded.  

A review of the record shows that a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus has not yet been conducted.  In light of the Veteran's reports of in-service noise exposure, his spouse's statement as to having had pertinent complaints since 1987, and the medical evidence diagnosing hearing loss and tinnitus, the Board finds that the Veteran should be afforded VA audiological and ear examination.  

Skin

The Veteran was treated in service for skin complaints, and has currently been diagnosed with a skin disorder.  He has stated that he has had rashes since service and his wife has stated that since 1987 she was aware of the Veteran having rashes.  The Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current skin disorder; a review of the record shows that one has not yet been afforded to the Veteran.    

Allergies

The Board notes that the Veteran was seen for allergic rhinitis in service and allergies to dust, feathers, etc., were noted at separation in January 1990.  It was also noted that he had a reaction to serum for allergies.  Current medical evidence show references to an allergy to certain drugs.  As such, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's allergies; a review of the record shows that one has not yet been afforded to the Veteran.    

Sinusitis/Allergic Rhinitis

Service treatment records dated from 1971 to 1980 show treatment for sinusitis, seasonal rhinitis, upper respiratory infection, and allergic rhinitis.  On remand, the Board finds that a JVA examination is necessary to determine whether the Veteran currently has an upper respiratory disability that is related to service.  

Back
 
The Veteran was treated in service for complaints of back pain.  At separation, recurrent back pain was noted since 1979 when the Veteran fell from a power pole and hurt his back.  The current record shows a low back disorder.  In this regard, a private MRI report dated in March 2006 revealed mild changes of bilateral L5-S1 facet arthrosis without stenosis.  A VA examination is necessary to determine the nature and etiology of the Veteran's low back disability; a review of the record shows that one has not yet been afforded to the Veteran.    
    
The Veteran is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical providers who have treated him for hearing loss, tinnitus, a skin disorder, allergies, respiratory disability, and a low back disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder.   Document all efforts made.  For any records deemed unavailable, provide the Veteran with notice of such and an opportunity to submit those reports. 

2.  Next, after associating any other outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken.

The examiner must indicate any bilateral hearing loss disability and tinnitus currently shown, and then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability and tinnitus had their clinical onset in service or are otherwise related to active service, to include due to in-service acoustic trauma from generators and while working on airfields.  

In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of hearing loss and tinnitus symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed skin disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner must indicate any skin disability currently shown and then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder is related to the Veteran's in-service treatment for same, or to any other incident of service.  In doing so, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the continuity of symptomatology concerning rashes since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  
The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed allergies and upper respiratory disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner must indicate all allergies and upper respiratory disabilities, to include sinusitis and rhinitis, currently shown, and then opine whether it is at least as likely as not (50 percent probability or greater) that any current allergies and/or upper respiratory disability that had its onset or is otherwise related to the Veteran's military service.  In this regard, the examiner must address the in-service treatment for allergies, sinusitis, seasonal rhinitis, upper respiratory infection, and allergic rhinitis; and lay witness evidence of continuing relevant symptoms since the Veteran's discharge from service.  

The rationale for all opinions expressed should be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed back disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner must indicate any back disability currently shown and then opine whether it is at least as likely as not (50 percent probability or greater) that any current back disability is attributable to the Veteran's military service.  In this regard, the examiner must reconcile the opinion with the in-service treatment for back pain and finding of recurrent back pain since 1979 noted at separation.  The examiner should also discuss the competent lay reports of continuing back symptoms since the Veteran's discharge from service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

6.  After completion of the above, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
S.B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


